ATTORNEY GRIEVANCE COMMISSION                                      *
                                                                                IN   THE
     OF   MARYLAND                                                              COURT OF APPEALS
                                                              *
                                                                                OF MARYLAND
                      Petitioner,
                                                              *
                                                                                Misc. Docket                 AG No.                    10
V.                                                                              September Term, 20 l 8



JOHN ALEXANDER GIANNETTI, JR.                                 *




                   Respondent.                                *




                                                             ORDER

          This matter      came before        the Court 0n the Joint Petition 0f the Attorney Grievance


Commission of Maryland and Respondent, John Alexander                                  Giannetti,                   Jr.,        t0 indeﬁnitely


suspend the Respondent from the practice 0f law. The Court having considered the Petition


and the record herein,        i1 is   this   12th day of           December              ,
                                                                                             2018.


          ORDERED,          that, the    Respondent, John Alexander Giannetti,                                   Jr.,           be indeﬁnitely


suspended from the practice oflaw               in the State      ofMaryland         for violation                 ofRules                  8.    I(b)         and


8.4 (a)   and   (d)   0f the Maryland Attomeys’ Rules of Professional Conduct; and                                                     it is         further


          ORDERED,          that, the   Clerk of this   Coun           shall   remove the name of John Alexander

Giannetti,   Jr.   from the    register      0f attorneys    in the      Court and certify that fact t0 the Client


Protection      Fund 0fthe Bar 0f Maryland and              a1]   Clerks ofalljudicial tribunals                                in this State in



accordance with Maryland Rule 19-736(d).




                                                                        /s/ Mary Ellen Barbera
                                                                        Chief Judge           Pursuant to Maryland Uniform Electronic Legal
                                                                                             Materials Act
                                                                                             (§§ 10-1601 et seq. of the State Government Article) this document " authentic.




                                                                                                                           2018-12-12
                                                                                                                           08:46-05:00
* Judge Getty did not participate in this matter.
                                                                                             Suzanne C. Johnson, Acting Clerk